Citation Nr: 1441508	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, and dependent personality disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The September 2010 rating decision denied reopening a claim of service connection for an acquired psychiatric disorder on the basis that the evidence was not new and material.  The August 2012 rating decision denied service connection for PTSD.  

In a December 1980 claim, the Veteran sought entitlement to service connection for "psychosis" due to medication in service.  In a May 1981 rating decision, the RO denied this claim.  In October 1981, the Veteran amended his claim to include the issue of entitlement to service connection for an allergic reaction to Antabuse, and in a February 1982 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition or residuals of medication.  A December 1984 rating decision once again denied the Veteran's petition to reopen a claim of service connection for a psychiatric disorder.  A statement of the case was later issued, but the Veteran did not perfect an appeal to the Board.

Given the prior final denials, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim of service connection for an acquired psychiatric disorder is addressed in the remand that follows the decision.  

The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying arguments regarding the nature of the claimed disability, the Board has re-characterized the underlying service connection issue as stated on the title page of this decision.  


FINDINGS OF FACT

1.  An unappealed December 1984 rating decision denied service connection for a psychiatric disorder on the basis that the Veteran was not shown to have a disability that was incurred in, or aggravated, by military service.  

2.  The evidence received since the December 1984 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A December 1984 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the December 1984 rating decision is new and material, so the previously denied claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Veteran contends that his current psychiatric problems arose in service, and were specifically caused by medication he was given in service.  In this regard, the Board notes that service connection for any psychiatric disability was last denied by the RO in a December 1984 rating decision.  The Veteran was notified of this decision and of his appellate rights, and while he filed a notice of disagreement with the decision, he failed to perfect his appeal.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103.  In general, rating decisions that are not properly appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In May 2010, the Veteran essentially requested that his claim for service connection for a psychiatric disorder be reopened.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

According to the Court, the law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the December 1984 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As previously noted, the Veteran's claim for a psychiatric disorder was last considered and denied in the December 1984 rating decision.  The evidence associated with the Veteran's claims file at the time of the December 1984 rating decision included the Veteran's DD 214 and service treatment records; a February 1980 Psychiatric Evaluation generated at the West Central Community Services Center; the March 1981 VA examination report; a November 1984 Hospital discharge report which summarizes the course of the Veteran's hospitalization at the Minneapolis VA medical center (VAMC) for the period from September 1984 to November 1984; a September 1984 letter issued by one of the Veteran's physicians, J.S., Ph.D.; statements submitted by the Veteran's friends and family members; and the Veteran's own lay assertions.  

In the November 1984 Hospital Summary report, the treatment provider noted that the Veteran had been admitted to this treatment facility with complaints of depression with depressed mood, anhedonia, a decrease in his energy level and signs of anxiety.  According to the treatment provider, the Minnesota Multiphasic Personality Inventory (MMPI) revealed evidence of high level depression, significant anxieties and many somatic worries.  The treatment provider further observed a tendency to "somatize conflicts and a very passive dependent orientation."  Based on his observations, the treatment provider noted that the Veteran gradually became less depressed and started taking "an ever more active [role] in the ward treatment program."  It was determined that the Veteran's depressive symptoms resolved during his hospitalization, and the Veteran was discharged with having a diagnosis of a major depressive episode.  

In the December 1984 rating decision, the RO took note of the post-service treatment records and determined that any symptoms or signs of depression noted during the Veteran's hospitalization at the Minneapolis VAMC appear to have resolved during his admission.  According to the RO, no change in the previous denial of service connection for psychiatric disorder is warranted as no ratable psychiatric condition is currently diagnosed.  

The evidence associated with the claims file subsequent to the December 1984 decision includes, but is not limited to, duplicate copies of his service treatment and personnel records; a March 1982 psychiatric evaluation issued from Potomac Hospital; VA inpatient records and progress notes dated from December 1984 to May 1985 and issued from the Minneapolis VAMC; a March 1985 discharge report documenting the Veteran's hospitalization at the Minneapolis VAMC; VA treatment records issued from the VAMC in St. Cloud, Minnesota, and dated from March 1999 to November 2011; the July 2010 VA examination report; the March 2011 psychiatric evaluation issued from Woodland Centers; progress notes issued from the Behavior Medicine Department at Stevens Community Medical Center and dated from December 2004 to August 2007; the September 2013 hearing transcript; and the Veteran's own lay assertions.  

The March 2010 VA mental health note reflects a diagnosis of recurrent major depression, and the July 2010 VA examiner, after interviewing the Veteran regarding his military and medical history, and conducting an evaluation of the Veteran's mental status, determined that the Veteran had a diagnosis of major depressive disorder.  VA mental health notes dated from May 2010 to July 2011 reflect diagnoses of recurrent major depressive disorder with psychotic features, and mood disorder secondary to general medical condition.  

The Board has reviewed the evidence associated with the claims file subsequent to the December 1984 decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran has been diagnosed with a psychiatric disability.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the RO in December 1984 denied the claim on the basis that there was no current psychiatric condition diagnosed, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim of service connection for an acquired psychiatric disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claim of service connection can be addressed.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and, to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

As discussed above, the Veteran contends that his psychiatric disorder originated during his military service.  Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's psychiatric system was shown to be normal at the May 1978 enlistment examination.  In addition, the Veteran denied a history of depression or excessive worry, nervous trouble, or any additional psychiatric symptoms in his report of medical history.  Based on his evaluation results, the Veteran was deemed qualified for service.  

A July 1978 health record reflects that the Veteran was referred to the military clinical psychologist several months after his enlistment for support and counseling.  The report further documents the Veteran's complaints of difficulty controlling his temper when attempting certain training exercises that were difficult for him to grasp.  According to the report, on one occasion, the Veteran "broke ranks and threw down his rifle because he was frustrated with the maneuvers."  After evaluating the Veteran, the clinical psychologist assessed him with having a situational stress reaction.  It was noted that the Veteran was provided the support he needed, and contacted his unit commander who stated he would support the Veteran's counseling efforts.  

A November 1978 clinical record reflects that the Veteran was admitted to a rehabilitation program after participating in a detoxification program.  While providing his medical history, the Veteran noted that he began drinking on a regular basis at age 13, and started drinking a great deal during boot camp.  According to the Veteran, on the advice of his Commanding Officer, he turned himself into the Alcohol and Drug Control Officer (ADCO).  

A January 1979 discharge report reflects that the Veteran was admitted to Walter Reed Hospital for more than one week with diagnoses of Antabuse psychosis and habitual excessive drinking.  A history of the circumstances leading up to his hospitalization was provided in the narrative summary report, and indicated that in November 1978, during his training, the Veteran admitted to having a significant drinking problem to his commanding officer, at which time he was advised to report this to the ADCO.  The Veteran was subsequently enrolled in the Alcohol and Drug Rehabilitation Program (ADRP) at the National Naval Medical Center (NNMC) in Bethesda, Maryland and had been at this program for approximately two weeks, when he was placed on the medication Antabuse to help treat his alcohol addiction.  After receiving this medication, the Veteran reportedly "decompensated, became troubled with racing and incoherent thoughts, heard music that was not playing, demonstrated a marked lability of affect frequently becoming tearful and hearing songs and talking to people."  He subsequently was placed in a psychiatric ward, at which time, the Antabuse was discontinued, and after four to six-day period his  "sensorium" reportedly cleared up.  The Veteran was subsequently transferred to Walter Reed Army Medical Center and was noted to be nonpsychotic on admission.  During his admission there, the Veteran described his upbringing and family history, and explained why he began drinking at an early age.  

Upon conducting a mental evaluation of the Veteran, the medical examiner noted that the Veteran was oriented to person, place and time, and further noted that the Veteran demonstrated a normoactive motor behavior, a depressed mood, and an affect that was appropriate to his mood.  The Veteran also demonstrated a clear and linear thought process, and although his thought content was positive for past hallucinations and rapid thinking, the medical examiner found that these symptoms had reportedly resolved.  It was determined that the Veteran would continue to receive follow-up care with other mental health care professionals to help him understand how to make better use of his time.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner assessed the Veteran with having habitual excessive drinking that was manifested by a long drinking history since age 13, and recent alcohol use estimating at 15 beers a day; a history of withdrawal delirium tremens; unknown stress; and a predisposition and family history of alcoholism.  The examiner also diagnosed the Veteran with having other personality disorder of specified type (mixed personality), which did not exist prior to service, and was manifested by passive-aggressive, passive-dependent and depressive traits.  The examiner also assessed the Veteran with having psychosis with drug or poison intoxication (Antabuse) that had resolved.  

At the January 1979 medical examination, although the clinical evaluation of the psychiatric system was shown to be normal, the Veteran did report a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  

The Veteran presented at the military clinic again in February 1979, at which time he reported that he was not eating, had difficulty sleeping, and had been wandering around.  Upon evaluating the Veteran, the treatment provider described the Veteran's mood as sad and his affect as inappropriate.  It was also noted that the Veteran had a history of experiencing auditory hallucinations, a loss of appetite and a long history of alcohol abuse.  Based on the evaluation, the treatment provider assessed him with rule out (R/O) schizo affective disorder, and recommended that the Veteran consult with another mental health specialist, Dr. Wise, to determine whether possible hospitalization was necessary.  A subsequent clinical record dated in February 1978 (which the Board finds to be a typographical error given that the Veteran did not enlist in the U.S. Army until May 1978, and because this treatment report directly follows the above-referenced February 1979 treatment visit) reflects the Veteran's complaints of difficulty coping with daily life, impaired sleep, and an inability to eat.  The Veteran reported that he was always wandering around "and feeling of having 2 persons fighting all the time."  Upon evaluating the Veteran's mental status, the treatment provider observed that the Veteran exhibited a flat facial expression, and described his mood as depressed, his affect as somewhat inappropriate, and he also noted that the Veteran appeared to have loose, rambling, incoherent, blocking.  It was determined that the Veteran should be transferred once again to Walter Reed Medical Center.  However, another medical examination was conducted several days later (in February 1979), in connection to the Veteran's Chapter 9 discharge, and during this evaluation, the clinical evaluation of the Veteran's psychiatric system was shown to be abnormal.  In the adjoining notes section, it was noted that the Veteran had been assessed with excessive habitual drinking.  

An undated abbreviated medical record reflects that the Veteran was diagnosed with having inadequate personality disorder and alcohol abuse.  A March 1979 Patient Care card summarizes the Veteran's complaints of worthlessness, a depressed mood, difficulty coping, and symptoms of insomnia and anorexia.  He was diagnosed with having schizoeffective disorder and referred to the VA hospital for further care.  A March 1979 clinical record cover sheet reflects that the Veteran was transferred to the VAMC in Minneapolis, Minnesota in March 1979 for follow-up treatment and care for his diagnoses of drug abuse and inadequate personality disorder.  

The post-service treatment records demonstrate that the Veteran began seeking treatment and care for his psychiatric symptoms very soon after his separation from service.  VA and private medical records reflect that the Veteran underwent numerous psychiatric evaluations, wherein he provided his medical history, and consistently described experiencing a bad reaction to the Antabuse he was given while being treated for alcohol abuse in service.  The Veteran always attributed his current psychiatric problems to this in-service event.  During a February 1980 evaluation at West Central Community Services Center, the Veteran stated that he became psychotic after taking Antabuse for three weeks and "thought [he] would die if [he] fell asleep."  As previously discussed, the Veteran filed a claim for service connection for a psychiatric disorder in December 1980, and was afforded a March 1981 VA examination in connection with this claim, at which time the examiner reviewed the Veteran's medical history and noted that he had been hospitalized for chronic alcoholism while serving in the military.  The examiner further noted that the Veteran was entered into an alcohol rehabilitation program at Bethesda Naval Hospital, wherein he was treated with Antabuse, and subsequently admitted to psychiatric services "when [his] mind snapped."  The examiner noted that the Veteran was at Bethesda Naval Hospital for several months, before he was transferred to Walter Reed Hospital, and eventually transferred to the VA hospital in Minneapolis and separated from service.  During the evaluation, the Veteran described his psychiatric symptoms, and specifically noted that his head felt crazy at times, his mind was perpetually whirling, and he felt as though he was unable to maintain close relationships with others.  After attempting to conduct appropriate psychological tests on the Veteran, the VA examiner determined that the Veteran failed to cooperate with the testing, which indicated that he was in good contact with reality.  He assessed the Veteran with having dependent personality and alcohol abuse (based on history).  

Statements submitted by the Veteran's family members reflect that the Veteran did not have any mental problems prior to his enlistment in the military, but was a completely different person after he left service.  In one statement issued by the Veteran's father, R.L., he noted that he visited the Veteran during his hospitalization at Bethesda Naval Hospital, and was informed by the Veteran's physician that the Veteran had had a bad reaction to the Antabuse given to him, a risk that can affect one in a million of those using Antabuse.  According to R.L., after visiting with the Veteran, he immediately noticed a difference in his mood, his behavior, and his thought patterns.  

A November 1984 hospital summary report reflects that the Veteran was hospitalized at the VAMC in Minneapolis, Minnesota from September 1984 to November 1984 for treatment of his anxiety and depression.  An MMPI test was conducted during his admission, the results of which showed evidence of a high level of depression, significant anxieties and many somatic worries.  It was noted that the Veteran gradually became less depressed during his hospitalization, and began taking a more active role in the ward treatment program.  He was discharged with a diagnosis of major depressive episode that had resolved.  

VA treatment records generated at the VAMC in St. Cloud, Minnesota, and dated from March 2000 to June 2010, reflect that the Veteran continued receiving treatment and care for his psychiatric symptoms, to include symptoms of a depressed mood, anxiety, auditory hallucinations, and sleep problems.  These records also reflect diagnoses of major recurrent depression and mood disorder, secondary to general medical condition.  

Progress notes issued from the Behavioral Medicine Department at Stevens Community Medical Center, and dated from December 2004 to August 2007, reflect that the Veteran received ongoing treatment for his reported mental health problems, to include symptoms of anxiety, depression, paranoia, and attention deficit disorder.  These records also reflect diagnoses of recurrent major depressive disorder; anxiety disorder, not otherwise specified (NOS); posttraumatic stress disorder; and delusional disorder.  

The Veteran was afforded a VA psychiatric examination in July 2010, at which time the examiner reviewed his claims file, and interviewed him regarding his medical history.  Upon recounting his military history, the Veteran stated that he "drank too much" in service, and was initially transferred to Bethesda Naval Hospital for six weeks for an alcohol treatment program.  He then explained that he was subsequently sent to the psychiatric ward for a "psychotic episode" which he believed was linked to the Antabuse he was given.  According to the Veteran, his in-service inpatient hospitalization resulted in his "whole life falling apart," and after three months, he was sent to Walter Reed Army Medical Center for rehabilitative care, after which he was transferred to the Minneapolis VAMC where he received three to four weeks of inpatient treatment, as well as follow-up psychiatric treatment for one year.  The examiner noted that the Veteran received a significant amount of mental health care since his period of service.  After reviewing the medical records documenting the treatment and care the Veteran received after service, and evaluating the Veteran's current psychiatric condition, the examiner diagnosed the Veteran with having major depressive disorder; alcohol and nicotine abuse that was in full sustained remission, and inadequate personality disorder, by history, which had become a dependent personality disorder.  According to the examiner, it is more likely than not that the Veteran's psychiatric conditions were not caused by his military service.  The examiner added that it was possible that "his copious preexisting psychological conditions were worsened during his military service although it would not be possible to estimate how much."  

A veteran is considered to have been in sound condition when examined, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111.  The Board acknowledges statements made by VA examiner pertaining to a psychiatric condition prior to service.  However, as previously noted, the Veteran's May 1978 enlistment examination was negative for any complaints, treatment or diagnosis of a psychiatric condition.  The clinical evaluation of the Veteran's psychiatric condition  was shown to be normal, and he had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not indicate that he had any psychiatric symptoms or problems in his May 1978 report of medical history.  

Although the Veteran was afforded a VA examination in July 2010, the Board finds the medical opinion issued in connection with this examination to be inadequate.  While the examiner determined that the Veteran's psychiatric disorders were not related to his service, he did not provide an explanation as to how he reached this conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In this case, the VA examiner did not cite to the records reviewed or relied upon in making his ultimate determination.  While he provided a recitation of the Veteran's medical history, he did not explain how this history helped him reach his conclusion Specifically, he did not cite to, or discuss, what he reviewed within the records that led him toward a negative conclusion.  In addition, while he addressed the Veteran's complaints of, and treatment for psychiatric problems in service, he did not reconcile his conclusion with the fact that the Veteran did begin exhibiting these psychiatric symptoms after his enlistment, and especially after being given Antabuse while hospitalized at Bethesda Naval Medical Center.  Furthermore, he did not provide a medical reasoning or explanation in support of his determination.  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  Indeed, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two,"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Therefore, the Board finds that another VA mental examination and medical opinion which considers all of the evidence of record and which provides sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.

The Veteran also contends that he suffers from PTSD as a result of several in-service occurrences in addition to the in-service events referenced above.  During his hearing, the Veteran explained that he was often tasked with working alongside the military police, and at one point, while stationed at Ft. Belvoir, VA, he was placed on light barracks watch duty, wherein he was responsible for watching those entering and leaving the barracks.  According to the Veteran, on one particular morning, while he was on barracks watch duty, someone planted a bottle of whiskey in his locker.  He further recalled witnessing a fight break out during this time and noted that somehow he ended up being in the middle of it, and was considered a "snitch" for providing information regarding this incident.  See September 2013 Hearing Transcript (T.), pp. 3-4.  During a February 2011 VA mental health treatment visit, the Veteran recalled being sexually assaulted by a nurse's aide while hospitalized in service.  He described experiencing intrusive memories of this in-service event on a regular basis.  

Review of the service treatment records is clear for any documentation corroborating or verifying these reported in-service events.  A January 2013 Memorandum was issued by the Joint Services Records Research Center (JSRRC) Coordinator, and indicated that there was not enough information provided by the Veteran to corroborate his asserted stressful events.  It was further noted that all procedures to obtain this information had been properly followed, all efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  However, it does not appear that efforts were made to corroborate the Veteran's reports of experiencing military sexual trauma in service.  

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Based on the evidence of record, it does not appear that an attempt has been made by VA to corroborate the stressor identified by the Veteran.  In this regard, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor; nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

In addition, the medical evidence of record is currently unclear as to whether the Veteran has a diagnosis of PTSD.  At the July 2010 VA examination, the examiner took into account some of the Veteran's reported in-service stressors, and determined that the Veteran did not meet the diagnostic criteria for PTSD.  However, it does not appear that the VA examiner took the all of the Veteran's claimed in-service stressors into consideration when reaching his assessment.  Specifically, when discussing why he believed he had PTSD, the Veteran neglected to report that he had been sexually assaulted in service.  Indeed, at a subsequent VA treatment visit dated in February 2011, the VA psychiatrist noted that the Veteran had a history of military sexual trauma in service.  After describing some of these incidents in greater detail, the examiner noted that the Veteran exhibited symptoms of avoidance, a numbing sensation, hypervigilance, a hyper startle response, a feeling of a foreshortened future, occasional nightmares, flashbacks, and irritability - all of which were attributed to PTSD.  Based on his brief evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran with having PTSD.  Subsequent VA mental health notes dated in March and July 2011 also reflect assessments of PTSD.  

In light of the conflicting medical evidence, and given that the July 2010 VA examiner did not have all the information and facts before him when evaluating the Veteran, the Board finds that on remand, the Veteran must be afforded another VA psychiatric examination in order to obtain a current diagnosis based on both examination and a review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the assessments made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's claimed in-service stressor and must specifically discuss whether the identified stressor is adequate to support a diagnosis of PTSD, and whether his symptoms are related to the identified stressor.

In addition, during his hearing, the Veteran testified that he spent some time at a state hospital in Ortonville, Minnesota for treatment of his psychiatric symptoms after his separation from service.  See T., pp. 6, 11-12.  However, the specified treatment records have not been associated with the claims file; nor has any attempt been made to obtain the specified treatment records.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The Veteran should also be invited to submit any pertinent evidence in his possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

In addition, the AOJ must send the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2013).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)  

2. The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged assault(s) he endured in service, to include any other evidence corroborating the incident(s).  The Veteran should be asked to specifically provide statements from any witnesses to these incidents, or from the authorities to whom he may have reported the incidents.  

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.  Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action taken.  

3. The Veteran should be asked to provide the full address for the state hospital in Ortonville, Minnesota where he reportedly received psychiatric treatment soon after service, as well as the specific dates during which he received treatment there.  Instruct the Veteran to complete a release form authorizing VA to request his private medical records from this treatment center.  After securing the appropriate release from the Veteran, attempt to obtain any clinical or medical records regarding psychiatric treatment the Veteran received at this institution at any time since March 1979.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

4. After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655 (2013).  The examiner(s) must thoroughly review the Veteran's claims files, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file, service treatment records, and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's reported in-service stressor.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors, and must specifically address whether an identified stressor is adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  

The examiner must also express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria for PTSD, then the VA medical records that provide diagnoses of PTSD, to include the February 2011 VA evaluation, must be explained.  The examiner should also provide a clear and well-reasoned explanation as to why the Veteran does not meet the criteria for PTSD, and discuss how his behavior, symptoms, and day-to-day activities demonstrate that he does not meet the criteria for PTSD.  If the examiner finds that the Veteran meets such criteria, then the July 2010 psychiatric examination must be discussed.  The examiner must provide an opinion as to whether PTSD can be related to the Veteran's claimed in-service stressor(s).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Regarding the claim for any non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression, anxiety disorder, or any other currently diagnosed psychiatric disability(ies) is/are related to active military service.  The examiner should specifically take note of the Veteran's in-service complaints of, and treatment for psychiatric problems from November 1978 until his separation from service, and should specifically address any deterioration in the Veteran's psychiatric condition after he was treated with the medication Antabuse.  The examiner should discuss whether any symptoms exhibited by the Veteran were due to having a bad reaction from this medication.  The examiner should also discuss whether any psychiatric symptoms exhibited in service may have been early manifestations of any subsequently diagnosed psychiatric disorder(s).  The examiner must also address any lay statements of ongoing psychiatric symptoms since service discharge.  

A complete rationale must be provided for all opinions expressed. All indicated tests and studies must be performed.  The claims folder, a copy of all pertinent medical records on Virtual VA, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record. 

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim of service connection.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


